      Case 2:19-cv-00319-DBB-CMR Document 35 Filed 06/08/20 Page 1 of 7



Mathew K. Higbee, SBN 11133
HIGBEE & ASSOCIATES
1504 Brookhollow Drive, Suite #112
Santa Ana, CA 92705
(714) 617-8336
mhigbee@higbeeassociates.com
Attorneys for Defendant/Counterclaim Plaintiff Trunk Archive



                      IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH

BEST LITTLE SITES, d/b/a                          DEFENDANT AND COUNTERCLAIM
COMICBOOKMOVIE.COM,                               PLAITNIFF’S REPLY IN SUPPORT OF
                                                     OBJECTION TO MAY 4 ORDER
       Plaintiff,                                   DENYING MOTION FOR STATUS
                                                           CONFERENCE

v.                                                         Case No. 2:19-cv-00319


GREAT BOWERY, d/b/a TRUNK
ARCHIVE,                                                   Judge David D. Barlow

       Defendant.



GREAT BOWERY, d/b/a TRUNK
ARCHIVE,

       Counterclaim Plaintiff,
v.


BEST LITTLE SITES, d/b/a
COMICBOOKMOVIE.COM, and DOES 1
through 10, inclusive
       Counterclaim Defendants.




                                              1
      Case 2:19-cv-00319-DBB-CMR Document 35 Filed 06/08/20 Page 2 of 7




       Defendant and Counterclaim Plaintiff Great Bowery, Inc., d/b/a Trunk Archive (“Trunk
Archive”) by and through counsel, hereby submits this Reply in support of its Objection to the
Magistrate Judge’s Order entered May 4, 2020 (hereinafter “Order”) denying Trunk Archive’s
request to hold a telephonic status conference to discuss with the Court and Plaintiff and
Counterclaim Defendant Best Little Sites d/b/a ComicBookMovie.com (“CBM”) whether it
would be appropriate to allow the parties to engage in narrow briefing on a potentially
dispositive singular issue in the case.
I.     CBM’S DISCOVERY ARGUMENT IS A RED HERRING
       CBM’s first argument regarding the denial of supposed “discovery relief” is simply a red
herring because, as Trunk Archive explained in its original Motion and in its Objection, the
purpose of the requested telephonic status conference was to discuss dispositive motion practice
and not to resolve the underlying discovery issue.
       While it is true that Trunk Archive discussed the discovery dispute in its original Motion,
this was to provide necessary context to the Court so that the Court could better understand why
Trunk Archive believed the narrowing of the issues for summary judgment would be the most
efficient use of the parties and the Court’s time. That way, if the Court were inclined to hold the
telephonic status conference, it would have a necessary understanding of the underlying

discovery issue, which certainly would have been discussed, even if a formal resolution to he
discovery issue was not expressly being sought.
       The Opposition deceitfully misquotes a portion of the introduction Trunk Archives
original Motion in order to try and incorrectly frame the relief sought by Trunk Archive. When
viewed in true context, however, it is clear that Trunk Archive was requesting to discuss
narrowing the issues for a dispositive motion and not to resolve the underlying discovery dispute:

       [Trunk Archive] hereby submits this Motion requesting an Informal Status Conference in
       order to discuss with the Court a discovery related issue that has arisen between the
       parties and whether the parties might be able to resolve some of the underlying issues

                                                  2
      Case 2:19-cv-00319-DBB-CMR Document 35 Filed 06/08/20 Page 3 of 7



        through a dispositive motion in lieu of engaging in protracted discovery related
        litigation.
Dkt.# 20 (emphasis added).
        Indeed, Trunk Archive’s original motion never invoked any discovery related statute or
local rule, and never requested that the underlying discovery matter be resolved through a
telephonic hearing. It was clear error for Judge Romero to construe Trunk Archive’s original
Motion as requesting discovery relief and denying Trunk Archive relief on the basis that it did
not comply with various procedural provisions of DUCivR 37.
        CBM lists a series of actions that it contends Trunk Archive “could have” taken, most of
which have nothing to do with the relief sought by Trunk Archive in its Motion and this
Objection. For example, Trunk Archive could not have filed a motion to dismiss or for judgment
on the pleadings because, as CBM acknowledges, it raised a DMCA safe harbor defense, which
Trunk Archive could not litigate on the pleadings. Regardless, this has nothing to do with the
relief sought by Trunk Archive in its Motion.
        It should also be noted that while CBM tries to frame Trunk Archive’s discovery efforts
as lacking diligence, Trunk Archive served its discovery requests only a few hours after CBM
served its requests on Trunk Archive, to which Trunk Archive provided complete responses
while CBM provided nothing at all. In addition, Trunk Archive made substantial efforts to meet
and confer and with counsel, however CBM’s counsel stated that he was “out of the country with

limited access to phone/email” which prolonged the meet and confer process by nearly three
additional weeks. See Dkt. 31-2, p. 2. Regardless, Trunk Archive did not request discovery relief
in its Motion1.
        Therefore, Trunk Archive respectfully requests that the May 4, 2020 Order be reversed
and that Trunk Archive be granted its request for a telephonic status conference.

II.     THE ORDER ACKNOWLEGES THAT THE MAGISTRATE JUDGE LACKED
        AUTHORITY TO GRANT THE REQUESTED RELIEF

1
  Trunk Archive addresses CBM’s contention regarding whether it should have filed a dispositive motion or
requested an extension in Section III, infra.

                                                   3
      Case 2:19-cv-00319-DBB-CMR Document 35 Filed 06/08/20 Page 4 of 7




       CBM next contends that Magistrate Judge Romero was “well within” her authority to
determine whether a status conference on briefing for a dispositive motion was appropriate.
CBM also erroneously contends that Trunk Archive “expressly consented to the Magistrate
Judge’s authority in this case” however, Trunk Archive expressly did not consent to a Magistrate
Judge to conduct all proceedings and the Court expressly reassigned the case to a District Judge.
See Dkt. #14.
       Regardless, as the Order clearly states:

       “The court notes that this matter is referred to the undersigned in accordance with 18
       U.S.C. § 636(b)(1)(A) (ECF 18), meaning that the undersigned lacks the authority to
       resolve dispositive motions or issues.”
Dkt. #29. In other words, Magistrate Judge Romero believed that by holding a status conference
to discuss narrowing the issues for dispositive motions, she would have been acting outside of
her statutory authority. Rather, Magistrate Judge Romero opined that filing a motion was “the
proper means for resolving dispositive issue,” but did not discuss the propriety of whether the
issues ought to be narrowed. While Trunk Archive does not dispute the method for resolving
dispositive issues, the relief sought was not to resolve the underlying dispositive issue, but rather
to discuss narrowing the underlying issue to be resolved.
       CBM also contends that Trunk Archive “submitted the request to the magistrate judge”
and so it could not be error for the magistrate judge to deny the motion. This is also not true. As

set forth in detail in Trunk Archive’s Objection, Trunk Archive contacted chambers to inquire as
to the proper way to file the request and was specifically told that after the request was filed the
“court would determine whether it was appropriate for the District Judge or Magistrate Judge to
consider.” Dkt. #31-3. It is unclear why Magistrate Judge Romero considered the Motion,
however Trunk Archive believes it was error for her to do so and has thus filed this Objection.
       CBM repeatedly tries to frame Trunk Archives request as “seeking permission” to file a
dispositive motion, which it most certainly was not. The purpose of the status conference was not
to seek permission to file, but rather to discuss with the court the narrowing of the issues so that

                                                  4
       Case 2:19-cv-00319-DBB-CMR Document 35 Filed 06/08/20 Page 5 of 7




the parties and the Court could be on the same page in terms of the purpose and scope of the
briefing. As Trunk Archive acknowledged in its original Motion, the vast majority of the
discovery sought from CBM related to CBM’s DMCA safe harbor defense, which the parties
seem to agree, is a fact intensive inquiry. In light of the fact that CBM provided no responses to
Trunk Archive’s discovery requests, rather than seeking deadline extensions and engaging in
discovery related motion practice to compel responses, and give the fact that the “inline link”
issue could potentially dispose of the case, Trunk Archive wished to discuss narrowing the
dispositive motions to just the “inline link” issue, which would avoid the inequity of having to
potentially face a summary judgment motion on the DMCA issue where no discovery had been
provided by CBM.
       Regardless, it is clear by the Order’s own language that Magistrate Judge Romero lacked
authority to grant the relief sought by Trunk Archive, and therefore it was clear error for Trunk
Archive’s Motion to be denied. Therefore, Trunk Archive respectfully requests that the May 4,
2020 Order be reversed and that Trunk Archive be granted its request for a telephonic status
conference.

III.   THE COURT SHOULD EXTEND THE DISPOSITIVE MOTIONS DEADLINE
       Finally, CBM argues that the dispositive motions deadline should not be extended
because, according to CBM, Trunk Archive “simply missed the deadline.” That assertion is not

correct. Months before the deadline, Trunk Archive filed its original Motion, the outcome of
which would have affected the scope of dispositive motion practice either way. CBM requested,
and was granted by Trunk Archive, and extension to file its opposition, which further delayed the
adjudication of the Motion. Trunk Archive’s Motion was untimely denied three days after the
dispositive motions deadline had passed.
       The granting or denial of Trunk Archive’s Motion would have affected the scope the
dispositive motion to be filed, and possibly would have affected whether Trunk Archive would
have even filed a dispositive motion or sought another avenue for relief, such as addressing the

                                                5
      Case 2:19-cv-00319-DBB-CMR Document 35 Filed 06/08/20 Page 6 of 7




discovery issues directly or requesting the deadlines be extended. It was impossible to know how
the Court would rules on the Motion before the Order was issued. It would have been self
defeating for Trunk Archive to file a dispositive motion before knowing whether the Court was
going to hold the requested status conference and potentially affect the scope of the issues to be
litigated. The ambiguity caused by the pendency of the Motion, as well as this Objection,
necessitates that the dispositive motions deadline be extended.
       Therefore, if the Court is not inclined to reverse the May 4, 2020 Order, Trunk Archive
would request that the dispositive motions deadline be extended.
IV.    CONCLUSION
       In Conclusion, Trunk Archive respectfully requests that the May 4, Order from
Magistrate Judge Romero be reversed, that the parties be allowed to hold a telephonic status
hearing with the Court, and that the dispositive motions deadline be extended.


Dated: June 8, 2020                                  Respectfully submitted,

                                                     /s/ Mathew K. Higbee
                                                     Mathew K. Higbee, SBN 11133
                                                     HIGBEE & ASSOCIATES
                                                     1504 Brookhollow Drive, Suite #112
                                                     Santa Ana, CA 92705
                                                     (714) 617-8336
                                                     mhigbee@higbeeassociates.com
                                                     Attorneys for Defendant/Counterclaim
                                                     Plaintiff Trunk Archive




                                                6
      Case 2:19-cv-00319-DBB-CMR Document 35 Filed 06/08/20 Page 7 of 7



                                    PROOF OF SERVICE
I, the undersigned, say:


       I am a citizen of the United States. I am over the age of 18 and not a party to the within
action My business address is 1504 Brookhollow Dr., Ste 112, Santa Ana, California, 92705.

On June 8, 2020, I caused to be served the foregoing documents:


DEFENDANT AND COUNTERCLAIM PLAITNIFF’S REPLY IN SUPPORT OF

OBJECTION TO MAY 4 ORDER DENYING MOTION FOR STATUS CONFERENCE


X      I hereby certify that I served a copy of the above reference document by Electronic Mail
to the following individuals:

       Robert Aycock
       RAycock@pamhlaw.com

       William Chadwick
       WChadwick@pamhlaw.com


       I certify under penalty of perjury under the laws of the United States that the foregoing is
true and correct. Executed on June 8, 2020, at Santa Ana, California.



                                                     /s/ Ryan E. Carreon
                                                     Ryan E. Carreon




                                                7
